DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claim 1-6, “polymerblock” should be “polymerblock”.  Likewise, “polymerblocks” should be “polymer blocks”.  
In claim 10, “can be” in the second to last line should be removed to make the statement consistent with the amendment removing “wherein”.

Election/Restriction
Applicant's election with traverse of Group I, claims 1-15 in the reply filed on 5/19/21 is acknowledged.  The traversal is on the ground(s) that that no unity of invention/restriction was required in the Written Opinion of the International Searching Authority.    This is not found persuasive.  Unity of Invention during the national stage by the examiner is appropriate.  See MPEP 1893.03(d) and 37 CFR 1.499.  Specifically stating “If the examiner finds that a national stage application lacks unity of invention under § 1.475, the examiner may in an Office action require the applicant in the response to that action to elect the invention to which the claims shall be restricted.”  The examiner is unaware of any requirement that the national stage must be bound to the international Written Opinion.
The requirement is still deemed proper and is therefore made FINAL.

Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/19/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4910261 (herein Kaszas).
As to claims 1-4, Kaszas discloses a composition comprising a block copolymer (col. 3, lines 1-20) and a crosslinking agent carrying two azide groups (bis azide described in col. 3, line 25 and exemplified as 2,6-bis(4-azidobenzilidene)-4 methyl cyclohexanone in the examples, starting in example 13).
The block copolymers have a polyisobutylene midblock (polymer block A) and two end blocks of polyisoprene (polymer block B).  See col. 2, line 50 to col. 3, line 30 and col. 7, line 5-60.  Note that isoprene must have structures 1A through 1D by definition wherein R1-R2 and R4-R6 are hydrogen and R3 is a C1 alkyl (methyl).  .  The examples state that the isoprene blocks is 90% plus of 1,4-trans isoprene units, which fits formula 1C, wherein R1-R2 and R4-R6 are hydrogen and R3 is a C1 alkyl (methyl).  
As to claim 5, the midblock (polymerblock A) is (100%) isobutylene (abstract and examples), which fits formula 4A, wherein R20-R21 are C1 alkyl (methyl).  
As to claim 9, the examples utilize 2,6-bis(4-azidobenzilidene)-4 methyl cyclohexanone (examples), which fits formula of claim 9, wherein R50=hydrogen, a=o, L50 is a linking group.  
As to claim 10, the linking group fits formula 3, wherein b=h=c=g=d=f=0, e=1, Z2=polycyclic system containing a 5-14 membered heteroaromatic ring.
As to claim 11, solvent in the examples is utilized (carbon tetrachloride).
As to claim 12, in the examples, a 10 wt% solution is prepared from 2 grams block copolymer and 0.15 grams (0.75 wt%) crosslinker.  
As to claim 13, cured films (layers) are exemplified.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0155633 (herein Zhou) in view of US 2012/0068314 (herein Kastler).
As to claim 1, Zhou discloses a composition (paragraph 4, 20) comprising a styrene butadiene block copolymer (paragraph 327) and a crosslinker (abstract, paragraph 23-35, such as compound 1 a in paragraph 466 (reading on claim 9, wherein R50=halogen, a=0, L50=linking group, which correlates to claim 10, wherein b=h=g=c=0, d=f=e=1, W2=W3 is CR51=CR51, wherein R51 is hydrogen, Z2=a polycyclic system containing two C6 rings.
The compositions are for forming cured dielectric layers (paragraph 426 and 449), reading on claim 13, for electronic devices such as organic field effect transistors (paragraph 2, 427 and 429), reading on claims 14-15.  Also see examples.
Zhou is silent on the specifics of the styrene butadiene block copolymer.  
Kastler discloses similar compositions for organic field effective transistors (see abstract and paragraph 2-3).  The compositions comprise styrene butadiene block copolymers: specifically butadiene-styrene-butadiene block copolymers, which comprise two butadiene end blocks (reading on polymber block B) and a styrene midblock (reading on polymer block A).  See paragraph 63.  The butadiene units are present in 1,2-butadiene (reading on 100% structures 1A and 1B, wherein R1=R2=R3=R4=R5=R6=hydrogen, reading on claims 2-3 and 7).  Kastler discloses the polymers are suitable for crosslinking (paragraph 63).  
It would have been obvious at the time of the invention to have modified the Zhou composition with the specific block copolymer of Kastler because Kastler teaches said polymers are suitable for crosslinking.  See paragraph 63 of Kastler.
Further, Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident that the Zhou contains a composition that differs from the presently claimed method by the a generic styrene butadiene block copolymer for the specifically claimed block copolymer. Additionally, it is evident that the substituted component is known in the art, as both are taught by Kastler. Additionally, it is evident that a person of ordinary skill in the art could have the substituted in the Kastler block copolymer (i.e. by simple substitution) and that the results of the substitution (a curable composition) would have been predictable.  In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have the substituted the polymer of Zhou with the polymer of Kastler, thereby arriving at the presently claimed invention. 

As to claims 4-6, styrene readings on formula 4A, wherein R21=hydrogen and R20=C6 aryl.
As to claim 8, the polymer comprises 70-80 weight percent styrene and 20 to 30 weight percent butadiene.  See paragraph 63.  
As to claim 11
As to claim 12, the composition is exemplified as having 40 mg polymer styrene in 1 ml (about 1000 mg) of butyl acetate/toluene (solvent).  See example in paragraph 482.  About 2 wt% azide crosslinker is present per polymer.   Also see all examples.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARK S KAUCHER/Primary Examiner, Art Unit 1764